Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ADVISORY ACTION
	In view of Applicant’s Correction to inventorship, the § 103 rejection is withdrawn.
	The remaining and sole rejection of record is a double patenting rejection over Bruncko, U.S. Pat. No. 8,546,399.  The examiner responds to Applicant’s arguments.

	A. Applicant argues that the structure of ABT-199 is different from Catron’s ABT-263.  
The examiner notes that the ‘399 patent teaches the claimed API.  There is no structural difference between the claimed API and the claims of Bruncko.
	Applicant argues that the Double Patenting rejection was withdrawn by a different examiner over Catron.
	The examiner notes that the claims at that time appear to be different and, e.g., instant claim 111 is broad in view of Bruncko.   
	B. Applicant argues that there is a significant difference in physical properties between ABT-199 and ABT-263.
	The examiner notes that the ‘399 patent teaches the claimed API.  There is no structural difference and no resulting physical properties difference.
	C. Applicant argues that the binding affinity of the two compounds differs.
	The examiner notes that Bruncko teaches ABT-199.  There is no difference in binding affinity of the claimed API and that of the ‘399 patent.

	Overall, the following claims are not rejected under the Double Patenting rejection in view of the correction of ownership: 72-75, 129, 130, and 145 contain allowable subject matter.  Claims 129, 130, and 145 presently depend from a rejected base claim. 
	Claims 111-128, 131-138, 141-144, 146-163 remain rejected over Bruncko.

	Bruncko teaches the claimed API in a solid dosage form with at least one water soluble polymeric carrier.  Thus, the entire basis for claim 111 to be allowed and not subject to a DP rejection must be (at least for claim 111), a solid dispersion form and any water soluble carrier.  The examiner requires further search and consideration for this.  However, in an effort to expedite prosecution on the merits and facilitate further discussion, the examiner notes the following patent publications directed to solid dispersions via melt extrusion to provide benefits to APIs.  The following provides the state of the art at the time of filing.
	Rosenberg US2009/0012184;
	Steinberg et al., (US2009/0203709) (solid dispersion for tyrosine kinase inhibitor for treating cancers, including leukemias);
	Berndyl et al., (US2008/0181948); and 
	Yamane et al., (US2006/0153913).

The body of prior art indicative of the state of the art at the time of filing that is cited above is intended to make clear that solid dispersions and there creation with at least one water solid polymer was known and a relatively typical form for an API.  It is taught above as a generic method to increase the solubility of any API, as well as used for specific formulations 
	Thus, the Double Patenting rejection is maintained with respect to the claims 111-128, 131-138, 141-144, 146-163 for these reasons.

Allowable Subject Matter
Claims 72-75 are allowed.

Claims Objections
Claims 129, 130, and 145 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 111-128, 131-138, 141-144, 146-163 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 8,546,399. Although the claims at issue are not identical, they are not patentably distinct from each other because 1-24 of U.S. Patent No. US 8,546,399 are drawn to the instantly claimed compound and pharmaceutical compositions comprising said compound and Catron et al renders obvious the instantly claimed solid dispersion dosage form for the reasons noted above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is 571-272-2795.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JARED BARSKY/Primary Examiner, Art Unit 1628